UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One)  QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011. Or  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-50275 BCB Bancorp, Inc. (Exact name of registrant as specified in its charter) New Jersey 26-0065262 (State or other jurisdiction of incorporation or organization) (IRS Employer I.D. No.) 104-110 Avenue C Bayonne, New Jersey (Address of principal executive offices) (Zip Code) (201) 823-0700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. TYesoNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and larger accelerated filer” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFiler o AcceleratedFiler o Non-Accelerated Filer o SmallerReportingCompany x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).oYesTNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYeso No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May13, 2011, BCB Bancorp, Inc., had 9,383,276 shares of common stock, no par value, outstanding. BCB BANCORP INC. AND SUBSIDIARIES INDEX Page PARTI. CONSOLIDATED FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Statements of Financial Condition as of March 31, 2011 and December 31, 2010 (unaudited) 1 Consolidated Statements of Income for the three months ended March 31, 2011 and March 31, 2010 (unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity for the three months ended March 31, 2011 (unaudited) 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and March 31, 2010 (unaudited) 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4T. Controls and Procedures 28 PART II. OTHER INFORMATION 29 Item1. Legal Proceedings 29 Item1A. Risk Factors 29 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item3. Defaults Upon Senior Securities 29 Item4. Removed and Reserved 29 Item5. Other Information 29 Item6. Exhibits 29 Index PART I. FINANCIAL INFORMATION ITEM I. FINANCIAL STATEMENTS BCB BANCORP INC. AND SUBSIDIARIES Consolidated Statements of Financial Condition (In Thousands, Except Share and Per Share Data, Unaudited) March31, December31, ASSETS Cash and amounts due from depository institutions $ $ Interest-earning deposits Total Cash and Cash equivalents Securities available for sale Securities held to maturity, fair value $227,508 and $166,785; respectively Loans held for sale Loans receivable, net of allowance for loan losses of $8,387 and $8,417; respectively Premises and equipment Property held for sale Federal Home Loan Bank of New York stock Interest receivable Real estate owned Deferred income taxes Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Long-term debt Other Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Common stock, stated value $0.064; 20,000,000 shares authorized; 10,163,914 and 10,144,830 shares respectively, issued; 9,397,647 and 9,383,695 shares, respectively, outstanding Paid-in capital Treasury stock, at cost, 766,267 and 761,135 shares, respectively ) ) Retained Earnings Accumulated other comprehensive income 5 Total Stockholders’ equity Total Liabilities and Stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 1 Index BCB BANCORP INC. AND SUBSIDIARIES Consolidated Statements of Income (In Thousands, except for per share amounts, Unaudited) ThreeMonthsEnded March31, Interest income: Loans $ $ Investments, taxable Investments, non-taxable 12 - Other interest-earning assets 28 19 Total interest income Interest expense: Deposits: Demand Savings and club Certificates of deposit Borrowed money Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Fees and service charges Gain on sales of loans originated for sale 72 Loss on sale of real estate owned ) — Other 9 Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy expense of premises Equipment Professional fees Directors fees Regulatory assessments Advertising 72 67 Merger related expenses - Other Total non-interest expense Income before income tax provision Income tax provision Net Income $ $ Net Income percommon share - basic anddiluted Basic $ $ Diluted $ $ Weighted average number of common shares outstanding Basic Diluted See accompanying notes to consolidated financial statements. 2 Index BCB BANCORP INC. AND SUBSIDIARIES Consolidated Statement of Changes in Stockholders’ Equity (In Thousands, Unaudited) CommonStock Additional Paid-InCapital Treasury Stock Retained Earnings Accumulated Other Comprehensive Income Total Balance at December31, 2010 $ $ $ ) $ $ 5 $ Exercise of Stock Options (19,084 shares) — Treasury Stock Purchases (5,132 shares) — — ) — — ) Cash dividend ($0.12 per share) declared — — — ) — ) Net income for the three months ended March31, 2011 — Unrealized gain on securities available for sale, net of deferred income tax of $(64) — 96 96 Total Comprehensive income — Balance at March31, 2011 $ $ $ ) $ $ $ See accompanying notes to consolidated financial statements. 3 Index BCB BANCORP INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In Thousands, Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 93 Amortization and accretion, net Provision for loan losses Deferred income tax ) (7 ) Loans originated for sale ) ) Proceeds from sale of loans originated for sale (Gain) on sale of loans originated for sale ) ) Loss on sale of real estate owned 80 — (Increase) in interest receivable ) ) Decrease in other assets (Decrease) in accrued interest payable (4 ) ) (Decrease) in other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchase of Federal Home Loan Bank of New York stock — Proceeds from calls of securities held to maturity Purchases of securities held to maturity ) ) Proceeds from repayments on securities held to maturity Proceeds from sales of participation interest in loans — Proceeds from sale of real estate owned Purchases ofloans — Net decrease in loans receivable Improvements to other real estate owned ) Additions to premises and equipment ) ) Net cash (used in) provided by investing activities Cash flows from financing activities: Net increase in deposits Purchases of treasury stock ) (3 ) Cash dividend paid ) ) Exercise of stock options 31 Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents Cash and cash equivalents-beginning Cash and cash equivalents-ending $ $ Supplemental disclosure of cash flow information: Cash paid during the year for: Income taxes $ — $ 2 Interest $ $ Non-cash items: Transfer of loans to other real estate owned $ $ Loans to facilitate sale of other real estate owned $ $ — Reclassification of loans originated for sale to held to maturity $ $ — See accompanying notes to consolidated financial statements. 4 Index BCB Bancorp Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements Note 1 – Basis of Presentation The accompanying unaudited consolidated financial statements include the accounts of BCB Bancorp, Inc. (the “Company”) and the Company’s wholly owned subsidiaries, BCB Community Bank (the “Bank”), BCB Holding Company Investment Company, and Pamrapo Service Corporation. The Company’s business is conducted principally through the Bank. All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Regulation S-X and, therefore, do not necessarily include all information that would be included in audited financial statements. The information furnished reflects all adjustments that are, in the opinion of management, necessary for a fair presentation of consolidated financial condition and results of operations. All such adjustments are of a normal recurring nature. The results of operations for the three months ended March31, 2011 are not necessarily indicative of the results to be expected for the fiscal year ending December31, 2011 or any other future interim period. These unaudited consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and related notes for the year ended December31, 2010, which are included in the Company’s Annual Report on Form 10-K as filed with the Securities and Exchange Commission. In preparing these consolidated financial statements, BCB Bancorp, Inc., evaluated the events and transactions that occurred between March31, 2011, and the date these consolidated financial statements were issued. Note 2 – Acquisitions Allegiance Community Bank On April 5, 2011, BCB Bancorp, Inc. (the Company), its wholly owned New Jersey Bank subsidiary, BCB Community Bank and Allegiance Community Bank (“Allegiance”), headquartered in South Orange, New Jersey, jointly announced the signing of an agreement and plan of merger, dated as of April 4, 2011 (the “merger agreement”) pursuant to which Allegiance will merge with and into BCB Community Bank. At December 31, 2010, Allegiance had total assets of approximately $121.3 million, including $84.2 million in loans, and deposits of approximately $100.1 million in two branches in South Orange and Woodbridge, New Jersey. Under the terms of the merger agreement, each outstanding share of Allegiance common stock will be converted into the right to receive 0.35 shares of common stock of the Company, subject to adjustment as disclosed in the merger agreement. The merger is expected to close in the third quarter of 2011, pending regulatory approvals, approval of the merger agreement by shareholders of Allegiance and the satisfaction of other customary closing conditions. 5 Index Note 3 – Pension and Other Postretirement Plans The Company acquired, through the merger with Pamrapo Bancorp, Inc., a non-contributory defined benefit pension plan covering all eligible employees of Pamrapo Savings Bank. Effective January 1, 2010, the defined benefit pension plan (“Pension Plan”), was frozen by Pamrapo Savings Bank. All benefits for eligible participants accrued in the “Pension Plan” to the freeze date have been retained. Accordingly, no employees are permitted to commence participation in the Pension Plan and future salary increases and future years of credited service are not considered when computing an employee’s benefits under the Pension Plan. The Pension Plan is funded in conformity with the funding requirements of applicable government regulations. The Company also acquired through the merger with Pamrapo Bancorp, Inc. a supplemental executive retirement plan (“SERP”) in which certain former employees of Pamrapo Savings Bank are covered. A SERP is an unfunded non-qualified deferred retirement plan. Participants who retire at the age of 65 ( the “Normal Retirement Age”), are entitled to an annual retirement benefit equal to 75% of compensation reduced by their retirement plan annual benefits. Participants retiring before the Normal Retirement Age receive the same benefits reduced by a percentage based on years of service to the Company and the number of years prior to the Normal Retirement Age that participants retire. Periodic pension and SERP cost, which is recorded as part of salaries and employee benefits expense in our Consolidated Statements of Income, is comprised of the following for thethree months ended March 31, 2001 and 2010(In Thousands): Threemonthsended March31, 2011 Three Months ended March 31, 2010 Pension plan: Interest cost $ $ - Expected return on plan assets ) - Net periodic pension cost $ 23 $ - SERP plan: Interest cost $ 7 $ - Net periodic postretirement cost $ 7 $ - Note 4 – Earnings Per Share Basic net income per common share is computed by dividing net income by the weighted average number of shares of common stock outstanding. The diluted net income per common share is computed by adjusting the weighted average number of shares of common stock outstanding to include the effects of outstanding stock options, if dilutive, using the treasury stock method. For the three months ended March31, 2011 and 2010, the weighted average of outstanding options considered to be anti-dilutive was 180,684 and 230,264, respectively. 6 Index Note 5 – Securities Available for Sale March31, 2011 Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) Equity Securities-Financial Institutions $ $ $ — $ December 31, 2010 Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) Equity Securities-Financial Institutions $ $ 32 $ 31 $ There were no sales of securities available for sale for the three months ended March 31, 2011 and 2010. The unrealized losses, categorized by the length of time of continuous loss position, and fair value of related securities available for sale were as follows: Lessthan12Months Morethan12Months Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses (In Thousands) March31, 2011 Equity Securities - Financial Institutions $ — $ — $ — $ — $ — $ — December31, 2010 Equity Securities - Financial Institutions $ 65 $ 31 $ — $ — $ 65 $ 31 7 Index Note 6 – Securities Held to Maturity March31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) U.S. Government Agencies: Due within one year $ $ $ — $ Due after ten years 81 68 68 Residential mortgage-backed securities: Due within one year $ 1 $ — $ — $ 1 Due after one year through five years 18 — Due after five years through ten years Due after ten years Subordinated notes: Due within one year $ $ — $ — $ Due after ten years 1 — Municipal obligations: Due after ten years 7 — 8 — $ 8 Index Note 6 – Securities Held to Maturity (Continued) December31, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) U.S. Government Agencies: Due after one through five years $ $ $ — $ Due after ten years 14 62 62 Residential mortgage-backed securities: Due within one year $ 6 $ — $ — $ 6 Due after one year through five years 24 1 Due after five years through ten years Due after ten years Subordinated notes: Due within one year $ $ — $ — $ Municipal obligations: Due after ten years — 21 Trust originated preferred security: Due after ten years 3 — $ The amortized cost and carrying values shown above are by contractual final maturity. Actual maturities will differ from contractual final maturities due to scheduled monthly payments related to mortgage–backed securities and due to the borrowers having the right to prepay obligations with or without prepayment penalties. At March31, 2011 and December31, 2010, all residential mortgage backed securities held in the portfolio were Government Sponsored Enterprise securities. There were no sales of securities held to maturity for the three months ended March 31, 2011 and 2010. 9 Index Note 6 – Securities Held to Maturity (Continued) The unrealized losses, categorized by the length of time of continuous loss position, and fair value of related securities held to maturity were as follows: Less than 12 Months Morethan12Months Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses (In Thousands) March31, 2011 U.S. Government Agencies $ $ 68 $ — $ — $ $ 68 Residential mortgage-backed securities — — $ $ $ — $ — $ $ December31, 2010 U.S. Government Agencies $ $ 62 $ — $ — $ $ 62 Residential mortgage-backed securities — — Municipal obligations 21 — — 21 $ $ $ — $ — $ $ Management does not believe that any of the unrealized losses at March31, 2011, (which are related to three U.S. Government Agency bonds and forty-nine residential mortgage-backed securities) represent an other-than-temporary impairment as they are primarily related to market interest rates and not related to the underlying credit quality of the issuers of the securities as all these securities were issued by U.S. Agencies. Additionally, the Company has the ability, and management has the intent, to hold such securities for the time necessary to recover cost and does not have the intent to sell the securities, and it is more likely than not that it will not have to sell the securities before recovery of their cost. 10 Index Note 7 - Loans Receivable and Allowance for Loan Losses Allowance for Loan Losses Management reviews the adequacy of the allowance on at least a quarterly basis to ensure that the provision for loan losses has been charged against earnings in an amount necessary to maintain the allowance at a level that is adequate based on management’s assessment of probable estimated losses.The Company’s methodology for assessing the adequacy of the allowance for loan losses consists of several key elements.These elements include a general allocated reserve for impaired loans, a specific reserve for impaired loans and an unallocated portion. The Company consistently applies the following comprehensive methodology.During the quarterly review of the allowance for loan losses, the Company considers a variety of factors that include: · General economic conditions. · Trends in charge-offs. · Trends and levels of delinquent loans. · Trends and levels of non-performing loans, including loans over 90 days delinquent. · Trends in volume and terms of loans. · Levels of allowance for specific classified loans. · Credit concentrations. The methodology includes the segregation of the loan portfolio by loands that are performing and loans that are impaired. Loans which are performing are evaluated homogeneously by loan class or loan type. The allowancefor performing loans is evaluated based on historical loan loss experience, including consideration of peer loss analysis, with an adjustment for qualitative factors due to economic conditions in the market. Impaired loans are loans which are more than 60 days delinquent or troubled debt restructured.These loans are individually evaluated for loan loss either by current appraisal, estimated economic factor, or net present value. Management reviews the overall estimate forreasonableness and bases the loan loss provision accordingly. The Company also maintains an unallocated allowance.The unallocated allowance is used to cover any factors or conditions which may cause a potential loan loss but are not specifically identifiable.It is prudent to maintain an unallocated portion of the allowance because no matter how detailed an analysis of potential loan losses is performed, these estimates lack some element of precision.Management must make estimates using assumptions and information that is often subjective and changing rapidly. In addition, as an integral part of their examination process, the federal deposit insurance corporation will periodically review the allowance for loan losses and may require us to adjust the allowance based on their analysis of information available to them at the time of their examination. During the quarter ended March 31, 2011, the Company implemented additional criteria to include the review of performing loans as well as the inclusion of a migration factor for classified loans, specifically those loans classified as special mention, substandard or doubtful. The migration factors assigned to the aforementioned classifications increases with the severity of the classification, thereby increasing the general estimation of credit losses from 1.5% to 3.0% of classified loans. The implementation of this change in methodology during the first quarter is primarily responsible for the increase in the estimation of loan losses by $740,000.00. Classified Assets.Our policies provide for a classification system for problem assets.Under this classification system, problem assets are classified as “substandard,” “doubtful,” “loss” or “special mention.”An asset is considered substandard if it is inadequately protected by its current net worth and paying capacity of the borrower or of the collateral pledged, if any. Substandard assets include those characterized by the “distinct possibility” that “some loss” will be sustained if the deficiencies are not corrected.Assets classified as doubtful have all the weaknesses inherent in those classified substandard with the added characteristic that the weakness present makes “collection or liquidation in full” on the basis of currently existing facts, conditions, and values, “highly questionable and improbable.”Assets classified as loss are those considered “uncollectible” and of such little value that their continuance as assets without the establishment of a specific loss reserve is not warranted, and the loan, or a portion thereof, is charged-off.Assets may be designated special mention because of potential weaknesses that do not currently warrant classification in one of the aforementioned categories. When we classify problem loans, we may establish general allowances for loan losses in an amount deemed prudent by management.General allowances represent loss allowances which have been established to recognize the inherent risk associated with lending activities, but which, unlike specific allowances, have not been allocated to particular problem assets. A portion of general loss allowances established to cover possible losses related to assets classified as substandard or doubtful may be included in determining our regulatory capital. Specific valuation allowances for loan losses generally do not qualify as regulatory capital. At March 31, 2011, we had no assets classified as loss, $17.1 million in assets classified as doubtful, of which $5.3 million was classified as impaired, $27.4million in assets classified as substandard, of which $11.4 million was classified as impaired and $38.4 million in assets classified as special mention, of which $17.4 million was classified as impaired. The loans classified as substandard represent primarily commercial loans secured either by residential real estate, commercial real estate or heavy equipment.The loans that have been classified substandard were classified as such primarily because either updated financial information has not been timely provided, or the collateral underlying the loan is in the process of being revalued. The Company’s internal credit risk grades are based on the definitions currently utilized by the banking regulatory agencies.The grades assigned and definitions are as follows, and loans graded excellent, above average, good and watch list (risk ratings 1-4) are treated as “pass” for grading purposes: 5 – Special Mention- Loans currently performing but with potential weaknesses including adverse trends in borrower’s operations, credit quality, financial strength, or possible collateral deficiency. 6 – Substandard- Loans that are inadequately protected by current sound worth, paying capacity, and collateral support.Loans on “nonaccrual” status.The loan needs special and corrective attention. 7 – Doubtful- Weaknesses in credit quality and collateral support make full collection improbable, but pending reasonable factors remain sufficient to defer the loss status. 8 – Loss- Continuance as a bankable asset is not warranted. However, this does not preclude future attempts at partial recovery. 11 Index Note 7 - Loans Receivable and Allowance for Loan Losses (Continued) The following table sets forth the activity in the Bank’s allowance forloan losses for the three months ended March 31, 2011and recorded investment in financing receivables at March 31, 2011. The following table also details the amount of total loans receivable, that are evaluated individually, and collectively, for impairment, and the related portion of allowance for loan losses that is allocated to each loan type (In Thousands): Residential Commercial& Multi-family Construction Commercial Business (1) Home equity (2) Consumer Unallocated Total Allowance for credit losses: Beginning balance $ $
